 Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.1 Filed 05/07/21 Page 1 of 20




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

 ROBERT WILHELM,                             )
                                             )
                                             )   Case No.
                     Plaintiff,              )
                                             )   COMPLAINT FOR
                                             )
       v.                                    )   VIOLATION OF THE
                                             )   FEDERAL SECURITIES LAWS
 MILLENDO THERAPEUTICS, INC.,                )
                                             )   JURY TRIAL DEMANDED
 CAROLE L. NUECHTERLEIN,                     )
 JAMES M. HINDMAN, GEOFF                     )
                                             )
 NICHOL, CAROL G. GALLAGHER,                 )
 JULIA C. OWENS, LOUIS J.                    )
                                             )
 ARCUDI III, and JOHN HOWE, III,             )
                                             )
                     Defendants.             )
                                             )
                                             )
                                             )
                                             )

      Plaintiff Robert Wilhelm (“Plaintiff”), upon information and belief, including

an examination and inquiry conducted by and through his counsel, except as to those

allegations pertaining to Plaintiff, which are alleged upon personal belief, alleges the

following for his Complaint:

                 NATURE AND SUMMARY OF THE ACTION

      1.     This is an action brought by Plaintiff against Millendo Therapeutics,

Inc. (“Millendo” or the “Company”) and the members of its Board of Directors (the

“Board” or the “Individual Defendants”) for their violations of Sections 14(a) and

20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§

78n(a), 78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9,
 Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.2 Filed 05/07/21 Page 2 of 20




17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed transaction, pursuant to

which Millendo will merge with Tempest Therapeutics, Inc. (“Tempest”) through

Millendo’s subsidiary Mars Merger Corp. (“Merger Sub”) (the “Proposed

Transaction”).

      2.    On March 29, 2021, Millendo and Tempest issued a joint press release

announcing that they had entered into an Agreement and Plan of Merger dated

March 29, 2021 (the “Merger Agreement”). Under the terms of the Merger

Agreement, upon closing of the merger, Millendo stockholders will own

approximately 18.5% of the outstanding shares of the combined company and

former Tempest stockholders will own approximately 81.5% of the outstanding

shares of the combined company.

      3.    On April 13, 2021, Millendo filed a Form S-4 Registration Statement

(as amended on May 4, 2021, the “Registration Statement”) with the SEC. The

Registration Statement, which recommends that Millendo stockholders vote in favor

of the Proposed Transaction, omits or misrepresents material information

concerning, among other things: (i) the Company’s and Tempest’s financial

projections and the financial analyses supporting the fairness opinion provided by

the Board’s financial advisor, SVB Leerink LLC (“SVB Leerink”); and (ii) potential

conflicts of interest faced by SVB Leerink. Defendants authorized the issuance of




                                       -2-
 Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.3 Filed 05/07/21 Page 3 of 20




the false and misleading Registration Statement in violation of Sections 14(a) and

20(a) of the Exchange Act.

      4.      In short, unless remedied, Millendo’s public stockholders will be

irreparably    harmed      because     the      Registration   Statement’s     material

misrepresentations and omissions prevent them from making a sufficiently informed

voting decision on the Proposed Transaction.            Plaintiff seeks to enjoin the

stockholder vote on the Proposed Transaction unless and until such Exchange Act

violations are cured.

                          JURISDICTION AND VENUE

      5.      This Court has jurisdiction over the claims asserted herein for violations

of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated

thereunder pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28

U.S.C. § 1331 (federal question jurisdiction).

      6.      This Court has jurisdiction over the defendants because each defendant

is either a corporation that conducts business in and maintains operations within this

District, or is an individual with sufficient minimum contacts with this District so as

to make the exercise of jurisdiction by this Court permissible under traditional

notions of fair play and substantial justice.

      7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Plaintiff’s claims arose in this District, where a substantial portion of the actionable




                                          -3-
 Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.4 Filed 05/07/21 Page 4 of 20




conduct took place, where most of the documents are electronically stored, and

where the evidence exists. Millendo is headquartered in this District. Moreover,

each of the Individual Defendants, as Company officers or directors, has extensive

contacts within this District.

                                  THE PARTIES

      8.      Plaintiff is, and has been at all times relevant hereto, a continuous

stockholder of Millendo.

      9.      Defendant Millendo is a Delaware corporation with its principal

executive offices located at 110 Miller Avenue, Suite 100, Ann Arbor, Michigan

48104.      It is a biopharmaceutical company previously primarily focused on

developing novel treatments for endocrine diseases. Millendo’s common stock

trades on the NASDAQ Global Select Market under the ticker symbol “MLND.”

      10.     Defendant Carole L. Nuechterlein (“Nuechterlein”) has been a director

of the Company since March 2017.

      11.     Defendant James M. Hindman (“Hindman”) has been a director of the

Company since June 2016.

      12.     Defendant Geoff Nichol (“Nichol”) has been a director of the Company

since December 2019.

      13.     Defendant Carol G. Gallagher (“Gallagher”) has been a director of the

Company since September 2012.




                                        -4-
 Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.5 Filed 05/07/21 Page 5 of 20




      14.    Defendant Julia C. Owens (“Owens”) has been Executive Chair of the

Board since February 1, 2021 and a director of the Company since its inception in

2012. Defendant Owens previously served as the Company’s President and Chief

Executive Officer (“CEO”) until January 31, 2021.

      15.    Defendant Louis J. Arcudi III (“Arcudi”) has been CEO, President,

Principal Executive Officer, and a director of the Company since February 1, 2021.

      16.    Defendant John Howe, III (“Howe”) has been a director of the

Company since June 2015.

      17.    Defendants identified in paragraphs 10-16 are referred to herein as the

“Board” or the “Individual Defendants.”

                         OTHER RELEVANT ENTITIES

      18.    Tempest is a clinical-stage oncology company focused on leveraging

its scientific understanding of cancer biology and medicinal chemistry to develop

and advance novel orally available therapies for the treatment of solid tumors.

Tempest is advancing TPST-1495 and TPST-1120, two product candidates in

clinical trials that it believes are the first clinical stage molecules designed to treat

their respective targets; and a third program in preclinical studies that could be the

first to target the three prime repair exonuclease (“TREX-1”), a key cellular enzyme

that regulates the innate immune response in tumors. TPST-1495 is a dual antagonist

of EP2 and EP4, receptors of prostaglandin E2, and is currently in a Phase 1 trial in




                                          -5-
 Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.6 Filed 05/07/21 Page 6 of 20




solid tumors. Tempest’s second program, TPST-1120, is a selective antagonist of

peroxisome proliferator-activated receptor alpha, or PPARα, and is also in a Phase

1 trial in solid tumors. Tempest expects to report initial data from both these

programs in the second half of 2021. Additionally, Tempest is advancing a third

program targeting TREX-1, for which Tempest expects to select a development

candidate by the end of 2021.

      19.    Merger Sub is a direct, wholly owned subsidiary of Millendo.

                         SUBSTANTIVE ALLEGATIONS

Background of the Company

      20.    Millendo is a biopharmaceutical company that was previously

primarily focused on developing novel treatments for endocrine diseases where

current therapies do not exist or are insufficient. The endocrine system is a collection

of glands that secrete hormones into the blood stream to regulate a number of

functions, including appetite, metabolism, growth, development and reproduction.

Diseases of the endocrine system can cause multiple and varied symptoms, including

appetite dysregulation, metabolic dysfunction, obesity, cardiovascular disease,

menstrual irregularity, hirsutism, and infertility.

      21.    In April 2020, the Board decided to discontinue the development of

livoletide, an unacylated ghrelin analogue, as a potential treatment for Prader-Willi

syndrome (“PWS”) based upon results from its Phase 2b trial. In addition, in June




                                          -6-
 Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.7 Filed 05/07/21 Page 7 of 20




2020, the Board decided to cease investing in the development of nevanimibe as a

potential treatment for classic congenital adrenal hyperplasia, (“CAH”) based on an

interim review of data from its Phase 2b trial. Finally, in January 2021, the Board

also decided to discontinue the investment in MLE-301, a neurokinin 3 receptor

(“NK3R”) antagonist Millendo was developing for the treatment of menopausal

vasomotor symptoms (“VMS”), based on an analysis of the pharmacokinetic and

pharmacodynamic data from the ongoing single ascending dose portion of the Phase

1 study conducted in healthy male volunteers. Given Millendo’s limited expected

financing options, it began exploring an expanded range of strategic alternatives that

included, but was not limited to, the potential sale or merger of Millendo or its assets.

The Proposed Transaction

      22.    On March 29, 2021, Millendo and Tempest issued a joint press release

announcing the Proposed Transaction. The press release states, in relevant part:

      SOUTH SAN FRANCISCO, Calif. & ANN ARBOR, Mich.----
      Tempest Therapeutics, Inc. (“Tempest”), a privately-held clinical-stage
      oncology company developing potentially first-in-class therapeutics
      that combine both targeted and immune-mediated mechanisms, and
      Millendo Therapeutics, Inc. (Nasdaq: MLND) (“Millendo”),
      announced today that they have entered into a definitive agreement
      under which Millendo will merge with Tempest in an all-stock
      transaction. The combined company will focus on advancing
      Tempest’s oncology pipeline of small molecule therapeutics that have
      the potential to address a wide range of tumors. Upon shareholder
      approval, the combined company is expected to operate under the name
      Tempest Therapeutics and trade on the Nasdaq Capital Market under
      the ticker symbol TPST.




                                          -7-
Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.8 Filed 05/07/21 Page 8 of 20




    In support of the merger, Tempest has secured commitments from a
    premier syndicate of healthcare investors comprised of Versant
    Ventures, Rock Springs Capital, F-Prime Capital, Monashee
    Investment Management, Quan Capital, Lyfe Capital, Maven
    Investment Partners US, Lilly Asia Ventures and Eight Roads Ventures
    for a $30 million PIPE financing that is expected to close concurrent
    with the completion of the merger. Together with the cash expected
    from both companies at closing, the net proceeds of the merger and
    financing are expected to fund the further development of Tempest’s
    three oncology programs and operate the company into early 2023. The
    financing and merger are expected to close in the first half of 2021.

    “We are very pleased to announce this proposed merger with Millendo
    Therapeutics, which will facilitate the advancement of our broad
    pipeline of targeted oncology programs, including TPST-1495 and
    TPST-1120, which are both progressing in the clinic with encouraging
    early signs of clinical benefit,” said Tom Dubensky, Ph.D., chief
    executive officer of Tempest. “Together with our recently announced
    clinical collaboration with Roche to investigate TPST-1120 in a
    randomized frontline hepatocellular carcinoma study, this has been a
    highly productive quarter for Tempest that sets the stage for additional
    potential catalysts from our proprietary oncology programs. The
    transition of Tempest to a public company enhances our ability to fund
    these potentially important product candidates, as well as consider
    additional programs with exciting new targets.”

    Tempest’s oncology pipeline is led by two clinical programs, TPST-
    1495 and TPST-1120, with broad potential across multiple tumor types.
    TPST-1495 is an antagonist selective for two receptors in the
    prostaglandin (PGE2) pathway, EP2 and EP4, which promote both
    tumor growth and the proliferation of suppressive immune cell
    populations. Tempest is currently evaluating the safety, tolerability,
    pharmacokinetics, pharmacodynamics, and preliminary anti-tumor
    activity of TPST-1495 in a multicenter Phase 1a/1b dose and schedule
    optimization study in patients with advanced solid tumors, with a focus
    on known prostaglandin-driven tumors such as colorectal cancer, lung
    adenocarcinoma and urothelial cancer. Tempest expects to report
    topline data from this study prior to the end of 2021, as well as data
    from planned monotherapy dose expansion and combination studies in
    2022. TPST-1120 is designed to be a selective antagonist of



                                     -8-
Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.9 Filed 05/07/21 Page 9 of 20




    proliferator-activated receptor alpha (PPAR⍺) which is a transcription
    factor that regulates the expression of target genes that promote
    angiogenesis and enable a cellular metabolic pathway known as fatty
    acid oxidation. TPST-1120 has completed monotherapy dose escalation
    and is progressing through a combination dose escalation study with
    nivolumab. This summer, Tempest expects F. Hoffmann-La Roche Ltd
    to initiate a global, randomized Phase 1b/2 clinical study in
    combination with the standard-of-care first-line regimen of
    atezolizumab and bevacizumab in patients with advanced or metastatic
    HCC not previously treated with systemic therapy, pursuant to a
    recently announced collaboration between the companies. Tempest
    expects to report topline data from this study by year-end 2022.

    “Millendo Therapeutics’ strategic review was a thorough and
    thoughtful process. We believe we have found a partner that offers not
    only the greatest value for our existing shareholders but also promising
    targeted oncology product candidates for patients living with cancer,”
    said Louis Arcudi, chief executive officer of Millendo.

    About the Proposed Merger

    Millendo stockholders are expected to own approximately 18.5% of the
    combined company and pre-merger Tempest stockholders will own
    approximately 81.5% of the combined company. The percentage of the
    combined company that Millendo’s stockholders will own as of the
    close of the transaction is subject to adjustment based on the amount of
    Millendo’s net cash at the closing date.

    Upon closing of the transaction, Millendo will be renamed Tempest
    Therapeutics, Inc. and will be headquartered in South San Francisco,
    CA. Stephen Brady and Tom Dubensky, Ph.D., will serve as chief
    executive officer and president, respectively, of the combined
    company. The merger agreement provides that the Board of Directors
    of the combined company will be comprised of seven members. The
    merger agreement has been approved by the Board of Directors of each
    company, and the transaction is expected to close in the first half of
    2021, subject to approvals by the stockholders of each company, the
    effectiveness of a registration statement filed with the U.S. Securities
    and Exchange Commission to register the shares of Millendo common




                                     -9-
Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.10 Filed 05/07/21 Page 10 of 20




      stock to be issued in connection with the merger, the completion of a
      PIPE financing, and other customary closing conditions.

      SVB Leerink is serving as the exclusive financial advisor to Millendo
      and WilmerHale is serving as legal counsel. Piper Sandler is serving
      as the exclusive financial advisor to Tempest and Sidley Austin is
      serving as legal counsel.

Insiders’ Interests in the Proposed Transaction

      23.   Millendo insiders are the primary beneficiaries of the Proposed

Transaction, not the Company’s public stockholders. The Board and the Company’s

executive officers are conflicted because they will have secured unique benefits for

themselves from the Proposed Transaction not available to Plaintiff and the public

stockholders of Millendo.

      24.   Notably, certain Company insiders have secured positions for

themselves with the combined company.           Specifically, defendant Nichol will

continue as a director of the combined company after the effective time of the

merger.

      25.   Moreover, if they are terminated in connection with the Proposed

Transaction, Millendo’s named executive officers stand to receive substantial cash

severance payments as set forth in the following table:




The Registration Statement Contains Material Misstatements or Omissions




                                       - 10 -
Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.11 Filed 05/07/21 Page 11 of 20




      26.   Defendants filed a materially incomplete and misleading Registration

Statement with the SEC and disseminated it to Millendo’s stockholders. The

Registration Statement misrepresents or omits material information that is necessary

for the Company’s stockholders to make an informed decision whether to vote in

favor of the Proposed Transaction.

      27.   Specifically, as set forth below, the Registration Statement fails to

provide Company stockholders with material information or provides them with

materially misleading information concerning: (i) the Company’s and Tempest’s

financial projections and the financial analyses supporting the fairness opinion

provided by the Board’s financial advisor, SVB Leerink; and (ii) potential conflicts

of interest faced by SVB Leerink.

Material Omissions Concerning the Company’s and Tempest’s Financial
Projections and SVB Leerink’s Financial Analyses

      28.   The Registration Statement omits material information regarding the

Company’s and Tempest’s financial projections.

      29.   The Registration Statement sets forth, “[i]n connection with rendering

the opinion described above and performing its related financial analyses, SVB

Leerink reviewed . . . certain internal information, primarily related to expense

forecasts, furnished to SVB Leerink by the managements of Millendo and Tempest,

respectively, and approved for SVB Leerink’s use by Millendo[.]” Registration

Statement at 118-119. The Registration Statement fails, however, to disclose any



                                       - 11 -
Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.12 Filed 05/07/21 Page 12 of 20




financial projections for Millendo or Tempest, including the expense forecast

utilized by SVB Leerink, and provided by Millendo and Tempest management. The

Registration Statement further fails to disclose SVB Leerink’s basis for attributing

an equity value of $158,400,000 to Tempest, inclusive of $30,000,000 in committed

concurrent financing by new and existing investors. Id. at 120.

      30.      In addition, according to the Registration Statement, the Board believes

the Proposed Transaction “is more favorable to Millendo Stockholders than the

potential value that might have resulted from other strategic alternatives available to

Millendo, including a liquidation of Millendo and the distribution of any available

cash[.]” Id. at 113. Yet, the Registration Statement fails to disclose any liquidation

analysis for Millendo or quantification of the projected cash available to Millendo

stockholders in a liquidation.

      31.      The Registration Statement describes SVB Leerink’s fairness opinion

and the various valuation analyses performed in support of its opinion. However,

the description of SVB Leerink’s fairness opinion and analyses fails to include key

inputs and assumptions underlying these analyses. Without this information, as

described below, Millendo’s public stockholders are unable to fully understand these

analyses and, thus, are unable to determine what weight, if any, to place on SVB

Leerink’s fairness opinion in determining whether to vote in favor of the Proposed

Transaction.




                                         - 12 -
Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.13 Filed 05/07/21 Page 13 of 20




      32.    With respect to SVB Leerink’s Tempest Therapeutics Valuation

Analysis – Selected Biopharma Initial Public Offering Step-Ups, Tempest

Therapeutics Valuation Analysis – Selected Biopharma Initial Public Offerings, and

Tempest Therapeutics Valuation Analysis – Selected Biopharma Public Companies,

the Registration Statement fails to disclose SVB Leerink’s basis for selecting the

companies observed, including with respect to the individual companies’ financial

and operating characteristics.

      33.    With respect to SVB Leerink’s Tempest Therapeutics Valuation

Analysis – Selected Biopharma Public Companies, the Registration Statement fails

to disclose: (i) the fully-diluted outstanding shares utilized; and (ii) SVB Leerink’s

basis for applying a 25% liquidity discount.

      34.    Without such undisclosed information, Millendo stockholders cannot

evaluate for themselves whether the financial analyses performed by SVB Leerink

were based on reliable inputs and assumptions or whether they were prepared with

an eye toward ensuring that a positive fairness opinion could be rendered in

connection with the Proposed Transaction. In other words, full disclosure of the

omissions identified above is required in order to ensure that stockholders can fully

evaluate the extent to which SVB Leerink’s opinion and analyses should factor into

their decision whether to vote in favor of or against the Proposed Transaction.




                                        - 13 -
Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.14 Filed 05/07/21 Page 14 of 20




      35.    The omission of this material information renders the statements in the

“Opinion of Millendo’s Financial Advisor” and “Millendo Reasons for the Merger”

sections of the Registration Statement false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning SVB Leerink’s Potential Conflicts of Interest

      36.    The Registration Statement fails to disclose material information

concerning the potential conflicts of interest faced by SVB Leerink.

      37.    The Registration Statement states:

      SVB Leerink LLC is a full-service securities firm engaged in securities
      trading and brokerage activities as well as investment banking and
      financial advisory services. SVB Leerink has provided certain
      investment banking services to Millendo from time to time, for which
      it has received compensation. In the ordinary course of business, SVB
      Leerink and its affiliates may, in the future, provide commercial and
      investment banking services to Millendo, Tempest or their respective
      affiliates and would expect to receive customary fees for the rendering
      of such services.

Id. at 124. Yet, the Registration Statement fails to disclose the details of the

investment banking services SVB Leerink provided to Millendo, and the related

compensation received. The Registration Statement further fails to disclose the

details of any services SVB Leerink provided to Tempest or its affiliates in the

previous two years, including the timing and nature of any services provided, as well

as the related compensation SVB Leerink received or expects to receive for any

services provided.




                                       - 14 -
Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.15 Filed 05/07/21 Page 15 of 20




      38.    Full disclosure of investment banker compensation and all potential

conflicts is required due to the central role played by investment banks in the

evaluation, exploration, selection, and implementation of strategic alternatives.

      39.    The omission of this information renders the statements in the “Opinion

of Millendo’s Financial Advisor” section of the Registration Statement false and/or

materially misleading in contravention of the Exchange Act.

      40.    The Individual Defendants were aware of their duty to disclose this

information and acted negligently (if not deliberately) in failing to include this

information in the Registration Statement. Absent disclosure of the foregoing

material information prior to the stockholder vote on the Proposed Transaction,

Plaintiff and the other Millendo stockholders will be unable to make an informed

decision whether to vote in favor of the Proposed Transaction and are thus threatened

with irreparable harm warranting the injunctive relief sought herein.


                              CLAIMS FOR RELIEF

                                       COUNT I

     Claims Against All Defendants for Violations of Section 14(a) of the
          Exchange Act and Rule 14a-9 Promulgated Thereunder

      41.    Plaintiff repeats all previous allegations as if set forth in full.

      42.    During the relevant period, defendants disseminated the false and

misleading Registration Statement specified above, which failed to disclose material

facts necessary to make the statements, in light of the circumstances under which


                                         - 15 -
Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.16 Filed 05/07/21 Page 16 of 20




they were made, not misleading in violation of Section 14(a) of the Exchange Act

and SEC Rule 14a-9 promulgated thereunder.

      43.     By virtue of their positions within the Company, the defendants were

aware of this information and of their duty to disclose this information in the

Registration Statement. The Registration Statement was prepared, reviewed, and/or

disseminated by the defendants. It misrepresented and/or omitted material facts,

including material information about the Company’s and Tempest’s financial

projections, the data and inputs underlying the financial valuation analyses that

support the fairness opinion provided by SVB Leerink, and potential conflicts of

interest faced by SVB Leerink. The defendants were at least negligent in filing the

Registration Statement with these materially false and misleading statements.

      44.     The omissions and false and misleading statements in the Registration

Statement are material in that a reasonable stockholder would consider them

important in deciding how to vote on the Proposed Transaction.

      45.     By reason of the foregoing, the defendants have violated Section 14(a)

of the Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

      46.     Because of the false and misleading statements in the Registration

Statement, Plaintiff is threatened with irreparable harm, rendering money damages

inadequate.    Therefore, injunctive relief is appropriate to ensure defendants’

misconduct is corrected.




                                       - 16 -
Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.17 Filed 05/07/21 Page 17 of 20




                                       COUNT II

            Claims Against the Individual Defendants for Violations of
                       Section 20(a) of the Exchange Act

      47.     Plaintiff repeats all previous allegations as if set forth in full.

      48.     The Individual Defendants acted as controlling persons of Millendo

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue

of their positions as officers and/or directors of Millendo, and participation in and/or

awareness of the Company’s operations and/or intimate knowledge of the false

statements contained in the Registration Statement filed with the SEC, they had the

power to influence and control and did influence and control, directly or indirectly,

the decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.

      49.     Each of the Individual Defendants was provided with or had unlimited

access to copies of the Registration Statement and other statements alleged by

Plaintiff to be misleading prior to and/or shortly after these statements were issued

and had the ability to prevent the issuance of the statements or cause the statements

to be corrected.

      50.     In particular, each of the Individual Defendants had direct and

supervisory involvement in the day-to-day operations of the Company, and,

therefore, is presumed to have had the power to control or influence the particular

transactions giving rise to the securities violations as alleged herein, and exercised



                                          - 17 -
Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.18 Filed 05/07/21 Page 18 of 20




the same.     The Registration Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of the Registration

Statement.

      51.    In addition, as the Registration Statement sets forth at length, and as

described herein, the Individual Defendants were each involved in negotiating,

reviewing, and approving the Proposed Transaction. The Registration Statement

purports to describe the various issues and information that they reviewed and

considered—descriptions the Company directors had input into.

      52.    By virtue of the foregoing, the Individual Defendants have violated

Section 20(a) of the Exchange Act.

      53.    As set forth above, the Individual Defendants had the ability to exercise

control over and did control a person or persons who have each violated Section

14(a) and SEC Rule 14a-9, promulgated thereunder, by their acts and omissions as

alleged herein. By virtue of their positions as controlling persons, these defendants

are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of defendants’ conduct, Millendo’s stockholders will be irreparably harmed.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment and preliminary and permanent

relief, including injunctive relief, in his favor on behalf of Millendo, and against




                                        - 18 -
Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.19 Filed 05/07/21 Page 19 of 20




defendants, as follows:

      A.    Preliminarily and permanently enjoining defendants and all persons

            acting in concert with them from proceeding with, consummating, or

            closing the Proposed Transaction and any vote on the Proposed

            Transaction, unless and until defendants disclose and disseminate the

            material information identified above to Millendo stockholders;

      B.    In the event defendants consummate the Proposed Transaction,

            rescinding it and setting it aside or awarding rescissory damages to

            Plaintiff;

      C.    Declaring that defendants violated Sections 14(a) and/or 20(a) of the

            Exchange Act, as well as SEC Rule 14a-9 promulgated thereunder;

      D.    Awarding Plaintiff the costs of this action, including reasonable

            allowance for Plaintiff’s attorneys’ and experts’ fees; and

      E.    Granting such other and further relief as this Court may deem just and

            proper.




                                      - 19 -
Case 5:21-cv-11056-TGB-EAS ECF No. 1, PageID.20 Filed 05/07/21 Page 20 of 20




                                JURY DEMAND

     Plaintiff demands a trial by jury.

Dated: May 7, 2021                                 WEISSLAW LLP


                                             By /s/ Richard A. Acocelli
                                                Richard A. Acocelli
                                                1500 Broadway, 16th Floor
                                                New York, New York 10036
                                                Tel: (212) 682-3025
                                                Fax: (212) 682-3010
                                                Email: racocelli@weisslawllp.com

                                                   Attorneys for Plaintiff




                                          - 20 -
